TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 12, 2015



                                       NO. 03-14-00671-CV


                                  Stephen M. Daniels, Appellant

                                                  v.

                                   Tony R. Bertolino, Appellee




            APPEAL FROM 250TH DISTRICT COURT OF TRAVIS COUNTY
               BEFORE JUSTICES GOODWIN, FIELD, AND CARROLL
                  AFFIRMED -- OPINION BY JUSTICE CARROLL




This is an appeal from the judgment signed by the trial court on October 21, 2014. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The

appellant shall pay all costs relating to this appeal, both in this Court and the court below.



* Before Jimmy Carroll, Chief Justice (retired), Third Court of Appeals, sitting by assignment.
See Tex. Gov’t Code § 74.003(b).